UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1498


In Re:   VICENTE BILORA MBENGA,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (1:09-cr-00548-RDB-6; 1:13-cv-01424-RDB)


Submitted:   June 2, 2015                   Decided:    June 5, 2015


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vicente Bilora Mbenga, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vicente Bilora Mbenga petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) motion.          He seeks an order from this court

directing the district court to act.            Our review of the district

court’s docket reveals that the district court denied Mbenga’s

motion on May 22, 2015.          Accordingly, because the district court

has    recently    decided      Mbenga’s   case,    we     deny    the    mandamus

petition as moot.        We grant leave to proceed in forma pauperis.

We    dispense    with   oral   argument   because       the   facts     and   legal

contentions      are   adequately   presented      in   the    materials       before

this court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                       2